Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 1 of 22 PageID 94




                             UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA

TYLER BAKER, individually, and on behalf of
all others similarly situated,

                         Plaintiff,                    NO. 6:21-cv-00242-CEM-LRH

       v.                                              FIRST AMENDED
                                                       CLASS ACTION COMPLAINT
REPP SPORTS LLC, a Florida company
                                                       JURY DEMAND
                         Defendant.


       Plaintiff Tyler Baker (“Plaintiff” or “Baker”) brings this Class Action Complaint and

Demand for Jury Trial against Defendant Repp Sports LLC (“Defendant” or “Repp Sports”) to

stop the Defendant from violating the Telephone Consumer Protection Act by sending

unsolicited telemarketing text messages to consumers who registered their phone numbers on the

National Do Not Call registry (“DNC”) and who expressly requested that the text messages stop.

Plaintiff also seeks injunctive and monetary relief for all persons injured by Defendant’s conduct.

Plaintiff Baker, for this Complaint, alleges as follows upon personal knowledge as to himself and

his own acts and experiences, and, as to all other matters, upon information and belief, including

investigation conducted by his attorneys.

                                               PARTIES

       1.      Plaintiff Tyler Baker is a resident of Underhill, Vermont.

       2.      Defendant Repp Sports is a Florida registered company headquartered in

Longwood, Florida. Defendant Repp Sports conducts business throughout this District, Florida,

and the United States.

                                      JURISDICTION AND VENUE

       3.      This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 2 of 22 PageID 95




         4.    This Court has personal jurisdiction over the Defendant and venue is proper in

this District under 28 U.S.C. § 1391(b) because the Defendant resides in this District and the

wrongful conduct giving rise to this case was directed from this District.

                                           INTRODUCTION

         5.    As the Supreme Court recently explained, “Americans passionately disagree

about many things. But they are largely united in their disdain for robocalls. The Federal

Government receives a staggering number of complaints about robocalls—3.7 million

complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly
30 years, the people’s representatives in Congress have been fighting back.” Barr v. Am. Ass'n of

Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (U.S. July 6, 2020).

         6.    The National Do Not Call Registry provides for consumers to register their

telephone numbers and thereby indicate their desire not to receive telephone solicitations at those

numbers. See 47 C.F.R. § 64.1200(c)(2).

         7.    A listing on the DNC “must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator.”

Id.

         8.    When Congress enacted the TCPA in 1991, it found that telemarketers called

more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

         9.    By 2003, due to more powerful autodialing technology, telemarketers were

calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA

of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).

         10.   The problems Congress identified when it enacted the TCPA have only grown

exponentially in recent years.

         11.   Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years.



                                                 2
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 3 of 22 PageID 96




        12.     According to online robocall tracking service “YouMail,” 3.9 billion robocalls

were placed in December 2020 alone, at a rate of 124.8 million per day. www.robocallindex.com

(last visited Jan. 18, 2021).

        13.     The FCC also has received an increasing number of complaints about unwanted

calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.

        14.     “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),
statement of FCC chairman. 1

        15.     “The FTC receives more complains about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016). 2

                                      COMMON ALLEGATIONS

        16.     Repp Sports manufactures and sells weight loss and energy products to

consumers, including Raze Energy, an energy performance enhancement drink. 3

        17.     Repp Sports is owned and operated by MacroCap Labs. 4

        18.     As part of its business practice, Repp Sports places solicitation text messages to

consumers in order to solicit them to purchase Defendant’s products.

        19.     Unfortunately, these text messages are being sent to consumers who do not have

an existing business relationship with Defendant without their express written consent even

though they have registered their phone numbers on the DNC.



1
  https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
2
  https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
consumer-protection-federal-communications-commission-rules-
regulations/160616robocallscomment.pdf
3
  https://reppsports.com/product/raze-energy/
4
  https://www.linkedin.com/in/chris-wagner-9a3a133a/
                                                  3
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 4 of 22 PageID 97




         20.      Furthermore, Defendant lacks sufficient policies and procedures for maintaining

an internal do not call list that results in the Defendant continuing to send text messages to

consumers who have requested that Defendant stop text messaging them.

         21.      For example, in Plaintiff Baker’s case, Defendant sent an unsolicited text

messages to his phone number registered on the DNC, despite him never giving Defendant his

express written consent to receive such text messages and requesting that Defendant stop texting

his cell phone.

         22.      In response to these text messages, Plaintiff Baker files this lawsuit seeking
monetary and injunctive relief requiring the Defendant to cease from violating the Telephone

Consumer Protection Act, as well as an award of statutory damages to the members of the

Classes and costs.

       REPP SPORTS TRICKS CONSUMERS TO PROVIDE THEIR CELL PHONE
      NUMBERS SO THAT REPP SPORTS CAN SEND THEM UNSOLICITED TEXT
                               MESSAGES
         23.      Defendant Repp Sports promotes its products through free giveaways and other

promotional incentives.

         24.      For example, Repp Sports offers a free Raze Energy sample pack for which the

consumer is required only to pay for the shipping. 5




5
    https://reppsports.com/free-raze-energy-sample-pack-giveaway/
                                                    4
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 5 of 22 PageID 98




         25.      The consumer is taken to a webpage where they are first asked to fill in their

“shipping information” on a form and the price advertised on the website is scratched off from

$10.00 to “FREE” along with the fact that the shipping & handling cost will be “Calculated at

the next step.”




                                                    6


         26.      A consumer will then fill out the “Shipping” section as the form is a 2-step

process “Shipping” and “Billing.” The consumer fills out his email, name, phone number, and




6
    https://reppsports.com/checkout-raze-energy-sample-giveaway/
                                                   5
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 6 of 22 PageID 99




address, as part of the shipping section and finally clicks “Go to Step #2” to be presented with

the pricing of the shipping and handling and to pay for the order.

          27.   Whether or not a consumer completes Step #2 and provides Repp Sports their

credit card, Repp Sports has captured the consumer’s name, email, address, and phone number

and then sends them solicitation text messages whether the consumer consented to them or not.

          28.   While Repp Sports will claim that any consumer who filled out the first step of

the form (and who did not complete the second step of the form) consented to receive these text

messages, they would be wrong. Repp Sports did not obtain prior express written consent that
was presented to the consumers in a clear, conspicuous, and unambiguous manner.

          29.   First, the consent language itself is presented below the button of “Go to Step #2”

and is questionable whether a consumer will even see it. The consent language itself is also

presented over a dark-grey background making the consent language inconspicuous compared to

the rest of the page.




                                                                                7




          30.   Second, the TCPA requires that companies not condition consent as a requirement
to transact. Repp Sports is clearly aware of this requirement as it copies the boilerplate consent


7
    Id.
                                                 6
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 7 of 22 PageID 100




language in their consent language below the button “I consent to receive from REPP Sports

emails, call, and SMS text messages at any time…I understand that consent is not a condition of

purchase…” However, a consumer cannot complete this form or this transaction without

providing their phone number.

          31.   If a consumer tries to submit the form without providing their phone number, the

box around “Phone” turns red and the form cannot be submitted and the top of the form states

“Phone is a required field.” Repp Sports clearly conditioned their consent as a condition of

purchase.




                                                                   8




8
    Id.
                                                7
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 8 of 22 PageID 101




       32.     Third, the button “Go to Step #2” is misleading as what Repp Sports is really

doing is claiming the consumer consented when they press that “Go to Step #2,” even if the

consumer does not complete the rest of form like the Plaintiff did.

       33.     Fourth, Repp Sports fraudulently induces the consumer to click on “Go to Step

#2” (and thereby ‘consenting’ to the receive text messages). The consumer must click on “GO

TO STEP #2” in order to see the calculated “shipping & handling price” as part of the Free Raze

Energy Sample Pack that Repp Sports indicates will be “Calculated at next step.”




                                                8
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 9 of 22 PageID 102




      34.    When the consumer does click on the “GO TO STEP #2” button they are never

      presented with a “shipping & handling price” on the next step of the form, rather the

      consumer is presented with a $9.95 Raze Energy Sample Pack and additional add-ons to

      the order such as ordering 24 to 48 cans as seen below.




                                              9
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 10 of 22 PageID 103




         35.    In essence, Defendant fraudulently induced Plaintiff’s consent by advertising a

 FREE Raze Energy Sample Pack and just pay for shipping. In order for the Plaintiff to uncover

 the shipping expense he had to agree to vague and intentionally hidden terms that when he

 eventually moved to the next step was never presented with the “shipping & handling” expense

 and the sample pack was not free. (In fact, Repp Sports regularly sells their Raze Energy 12 pack

 for $29.99 which comes out to around $2.50 per can. The free 4-sample pack of $9.95 is

 essentially the same price and is not free.)

         36.    Consumers have complained online about unexpected text messages that they
 received from Defendant including text messages after expressly opting out, like the Plaintiff:




                                                                                   9
     •




                                                                           10
     •




 9

 https://www.amazon.com/gp/aw/reviews/B07GVRS351/ref=cm_cr_arp_d_viewopt_kywd?page
 Number=1&filterByKeyword=text
 10
    https://www.facebook.com/razeenergy/reviews/
                                                 10
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 11 of 22 PageID 104




                                                                  11
       •

                            PLAINTIFF BAKER’S ALLEGATIONS

           37.   Plaintiff Baker registered his phone number on the DNC on November 4, 2004.

           38.   Plaintiff Baker’s phone number is not associated with a business and is used for

 personal use only.

           39.   In March of 2020, Plaintiff Baker received an unsolicited email from Defendant

 to his email address.

           40.   Up to that point of time, Plaintiff had never provided Defendant with any of his

 contact information.

           41.   The unsolicited email came into Plaintiff’s email spam folder.

           42.   Plaintiff viewed the email and clicked on the link in the email to find out about

 getting free samples of Raze Energy.

           43.   In order to find out how much the shipping would cost to get the free samples of

 Raze Energy, Plaintiff Baker provided his shipping information including his name, address, and

 phone number as part of the two-step process.

           44.   When Plaintiff Baker proceeded to the 2nd part of the form that asks for his billing

 information, Plaintiff noticed that Repp Sports would be charging him the full-price for a pack of

 Raze Energy drinks of $9.95. The Plaintiff was confused because the advertisement was for a

 free 4-pack sample and Defendant was now charging for the pack and never presented the

 shipping and handling price.




 11
      https://www.facebook.com/razeenergy/posts/197431005114729
                                                  11
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 12 of 22 PageID 105




        45.     Unwilling to proceed, Plaintiff did not provide his credit card informatino on the

 Repp Sports website and quit out the Repp Sports website altogether, unaware that Repp Sports

 would use the information he provided in Step-1 to send him repeated text messages.

        46.     Plaintiff never entered into an established business relationship with Repp Sports

 since he never transacted with Repp Sports and any supposed consent was procured through

 fraud or trickery.

        47.     Plaintiff received a text message from Defendant on March 30, 2020 at 8:33 AM

 from phone number 727-205-9892 encouraging him to purchase Raze Energy products:




        48.     On April 1, 2020 at 8:37 AM, Plaintiff received another solicitation text message

 from Defendant using phone number 727-205-9892:




                                                 12
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 13 of 22 PageID 106




        49.    After receiving the text messages and email messages from Defendant, Plaintiff

 unsubscribed from the emails.

        50.    Even if one could argue that Plaintiff inquired about Defendant’s goods or

 services (which he did not since he did not complete the form), no EBR existed since his inquiry

 ended at least 3 months from the time he visited Defendant’s website.

        51.    Despite this fact, more than 8 months after Plaintiff provided his shipping

 information to Rep Sports, Plaintiff received an unsolicited text message from Defendant in

 December, 2020 at 3:49 PM to his cell phone using shortcode 29419.

        52.    Plaintiff then received a second unsolicited text message from Defendant to his

 cell phone, again using shortcode 29419 on December 10, 2020 at 4:33 PM:




                                                13
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 14 of 22 PageID 107




        53.     As per the above image, Plaintiff texted “Stop!” to 29419 on December 14, 2020

 at 1:52 PM.

        54.     Despite his clear opt-out request, Plaintiff received an additional unsolicited text

 message from Defendant on December 30, 2020, again using shortcode 29419:




        55.     The two December text messages were telemarketing because they were for the

 purpose of soliciting Plaintiff’s purchase of Defendant’s products.

                                                 14
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 15 of 22 PageID 108




        56.     Plaintiff never knowingly provided Defendant with consent to send him

 unsolicited text messages or calls to his cell phone.

        57.     Plaintiff received more than three unsolicited text messages, despite having no

 established business relationship with Defendant.

        58.     In addition, Defendant failed to stop texting the Plaintiff after Plaintiff opted-out

 from the second unsolicited text message that he received.

        59.     The unauthorized solicitation text messages that Plaintiff received from Repp

 Sports, as alleged herein, have harmed Plaintiff Baker in the form of annoyance, nuisance, and
 invasion of privacy, and disturbed the use and enjoyment of his phone, in addition to the wear

 and tear on the phone’s hardware (including the phone’s battery) and the consumption of

 memory on the phone.

        60.     Seeking redress for these injuries, Plaintiff Baker, on behalf of himself and

 Classes of similarly situated individuals, bring suit under the Telephone Consumer Protection

 Act, 47 U.S.C. § 227, et seq., which prohibits unsolicited telemarketing text messages to cellular

 telephones that are registered on the DNC and otherwise prohibits companies from sending any

 telemarketing text messages if they fail to implement adequate policies and procedures for

 maintaining an internal do not call list.

                                             CLASS ALLEGATIONS

        61.     Plaintiff Baker brings this action pursuant to Federal Rules of Civil Procedure

 23(b)(2) and 23(b)(3) and seeks certification of the following Classes:
        Do Not Call Registry Class: All persons in the United States who from four years prior
        to the filing of this action through trial (1) Defendant (or an agent acting on behalf of the
        Defendant) texted more than one time, (2) within any 12-month period, (3) where the
        person’s telephone number had been listed on the National Do Not Call Registry for at
        least thirty days, (4) for substantially the same reason Defendant texted Plaintiff, and (5)
        for whom Defendant claims (a) they obtained prior express written consent in the same
        manner as Defendant claims they supposedly obtained prior express written consent to
        text Plaintiff, or (b) they obtained the person’s number in the same manner as Defendant
        claims they obtained Plaintiff’s number.



                                                  15
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 16 of 22 PageID 109




        Internal Do Not Call Class: All persons in the United States who from four years prior
        to the filing of this action through trial (1) Defendant (or an agent acting on behalf of
        Defendant) texted more than one time (2) within any 12-month period (3) for
        substantially the same reason Defendant texted Plaintiff (4) including at least once after
        the person requested that Defendant stop texting them.

        62.     The following individuals are excluded from the Classes: (1) any Judge or

 Magistrate presiding over this action and members of their families; (2) Defendant, their

 subsidiaries, parents, successors, predecessors, and any entity in which either Defendant or its

 parents have a controlling interest and their current or former employees, officers and directors;

 (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

 from the Classes; (5) the legal representatives, successors or assigns of any such excluded

 persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

 and/or released. Plaintiff Baker anticipates the need to amend the Class definitions following

 appropriate discovery.

        63.     Numerosity: On information and belief, there are hundreds, if not thousands of

 members of the Classes such that joinder of all members is impracticable.

        64.     Commonality and Predominance: There are many questions of law and fact

 common to the claims of the Plaintiff and the Classes, and those questions predominate over any

 questions that may affect individual members of the Classes. Common questions for the Classes

 include, but are not necessarily limited to the following:

        (a)     whether Defendant Repp Sports systematically sent multiple text messages to

                Plaintiff and other consumers whose telephone numbers were registered with the

                DNC without first obtaining clear and conspicuous consent to send the text

                messages;

        (b)     whether Defendant Repp Sports induced fraudulently induced consent from

                consumers;

        (c)     whether Defendant Repp Sports’s text messages to Plaintiff and other consumers

                were sent for telemarketing purposes;


                                                  16
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 17 of 22 PageID 110




        (d)     whether Defendant Repp Sports sent telemarketing text messages to consumers

                after being instructed to stop texting;

        (d)     whether the Defendant engaged in telemarketing without implementing adequate

                internal policies and procedures for maintaining an internal do not call list;

        (e)     whether Defendant’s conduct constitutes a violation of the TCPA;

        (f)     whether members of the Classes are entitled to treble damages based on the

                willfulness of Defendant’s conduct.

        65.     Adequate Representation: Plaintiff Baker will fairly and adequately represent
 and protect the interests of the Classes, and has retained counsel competent and experienced in

 class actions. Plaintiff Baker has no interests antagonistic to those of the Classes, and Defendant

 has no defenses unique to Plaintiff. Plaintiff Baker and his counsel are committed to vigorously

 prosecuting this action on behalf of the members of the Classes, and have the financial resources

 to do so. Neither Plaintiff Baker nor his counsel have any interest adverse to the Classes.

        66.     Appropriateness: This class action is also appropriate for certification because

 Defendant has acted or refused to act on grounds generally applicable to the Classes and as a

 whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

 of conduct toward the members of the Classes and making final class-wide injunctive relief

 appropriate. Defendant’s business practices apply to and affect the members of the Classes

 uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

 respect to the Classes as wholes, not on facts or law applicable only to Plaintiff Baker.

 Additionally, the damages suffered by individual members of the Classes will likely be small

 relative to the burden and expense of individual prosecution of the complex litigation

 necessitated by Defendant’s actions. Thus, it would be virtually impossible for the members of

 the Classes to obtain effective relief from Defendant’s misconduct on an individual basis. A class

 action provides the benefits of single adjudication, economies of scale, and comprehensive

 supervision by a single court.



                                                  17
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 18 of 22 PageID 111




                                 FIRST CLAIM FOR RELIEF
                             Telephone Consumer Protection Act
                                  (Violation of 47 U.S.C. § 227)
                      (On Behalf of Plaintiff and the Do Not Registry Class)
           67.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

 herein.

           68.   The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

 person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

 who has registered his or his telephone number on the national do-not-call registry of persons

 who do not wish to receive telephone solicitations that is maintained by the federal government.”
           69.   Any “person who has received more than one telephone call within any 12-month

 period by or on behalf of the same entity in violation of the regulations prescribed under this

 subsection may” may bring a private action based on a violation of said regulations, which were

 promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

 solicitations to which they object. 47 U.S.C. § 227(c).

           70.   Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

 telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

 Class members who registered their respective telephone numbers on the National Do Not Call

 Registry, a listing of persons who do not wish to receive telephone solicitations that is

 maintained by the federal government.

           71.   Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

 Registry Class received more than one text message in a 12-month period made by or on behalf

 of the Defendant in violation of 47 C.F.R. § 64.1200, as described above.

           72.   As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call

 Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are entitled, inter

 alia, to receive up to $500 in damages for such violations of 47 C.F.R. § 64.1200.

           73.   To the extent Defendant’s misconduct is determined to be willful and knowing,

 the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages


                                                   18
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 19 of 22 PageID 112




 recoverable by the members of the Do Not Call Registry Class.


                               SECOND CLAIM FOR RELIEF
                             Telephone Consumer Protection Act
                                 (Violation of 47 U.S.C. § 227)
                 (On Behalf of Plaintiff and the Internal Do Not Registry Class)
         74.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 66 as if

 fully set forth herein.

         75.     Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any call for

 telemarketing purposes to a residential telephone subscriber unless such person or entity has
 instituted procedures for maintaining a list of persons who request not to receive telemarketing

 calls made by or on behalf of that person or entity. The procedures instituted must meet the

 following minimum standards:
                 (1) Written policy. Persons or entities making calls for telemarketing
                 purposes must have a written policy, available upon demand, for
                 maintaining a do-not-call list.
                 (2) Training of personnel engaged in telemarketing. Personnel engaged in
                 any aspect of telemarketing must be informed and trained in the existence
                 and use of the do-not-call list.
                 (3) Recording, disclosure of do-not-call requests. If a person or entity
                 making a call for telemarketing purposes (or on whose behalf such a call is
                 made) receives a request from a residential telephone subscriber not to
                 receive calls from that person or entity, the person or entity must record
                 the request and place the subscriber's name, if provided, and telephone
                 number on the do-not-call list at the time the request is made. Persons or
                 entities making calls for telemarketing purposes (or on whose behalf such
                 calls are made) must honor a residential subscriber's do-not-call request
                 within a reasonable time from the date such request is made. This period
                 may not exceed thirty days from the date of such request. If such requests
                 are recorded or maintained by a party other than the person or entity on
                 whose behalf the telemarketing call is made, the person or entity on whose
                 behalf the telemarketing call is made will be liable for any failures to
                 honor the do-not-call request. A person or entity making a call for
                 telemarketing purposes must obtain a consumer's prior express permission
                 to share or forward the consumer's request not to be called to a party other
                 than the person or entity on whose behalf a telemarketing call is made or
                 an affiliated entity.



                                                  19
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 20 of 22 PageID 113




                (4) Identification of sellers and telemarketers. A person or entity making a
                call for telemarketing purposes must provide the called party with the
                name of the individual caller, the name of the person or entity on whose
                behalf the call is being made, and a telephone number or address at which
                the person or entity may be contacted. The telephone number provided
                may not be a 900 number or any other number for which charges exceed
                local or long distance transmission charges.
                (5) Affiliated persons or entities. In the absence of a specific request by
                the subscriber to the contrary, a residential subscriber's do-not-call request
                shall apply to the particular business entity making the call (or on whose
                behalf a call is made), and will not apply to affiliated entities unless the
                consumer reasonably would expect them to be included given the
                identification of the caller and the product being advertised.
                (6) Maintenance of do-not-call lists. A person or entity making calls for
                telemarketing purposes must maintain a record of a consumer's request not
                to receive further telemarketing calls. A do-not-call request must be
                honored for 5 years from the time the request is made.

        76.     Defendant or their agents sent marketing text messages to Plaintiff and members

 of the Internal Do Not Call Class without implementing internal procedures for maintaining a list

 of persons who request not to be texted by the entity and/or by implementing procedures that do

 not meet the minimum requirements to allow Defendant to initiate telemarketing calls/texts.

        77.     The TCPA provides that any “person who has received more than one telephone

 call within any 12-month period by or on behalf of the same entity in violation of the regulations

 prescribed under this subsection may” bring a private action based on a violation of said

 regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid
 receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).

        78.     Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of

 Defendant’s conduct, Plaintiff and the other members of the Internal Do Not Call Class are each

 entitled to up to $1,500 per violation.




                                                  20
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 21 of 22 PageID 114




                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Baker individually and on behalf of the Classes, prays for the

 following relief:

        79.     An order certifying this case as a class action on behalf of the Classes as defined

 above; appointing Plaintiff Baker as the representative of the Classes; and appointing his

 attorneys as Class Counsel;

        80.     An award of actual and/or statutory damages and costs;

        81.     An order declaring that Defendant’s actions, as set out above, violate the TCPA;
        82.     An injunction requiring Defendant to cease all unsolicited texting activity, and to

 otherwise protect the interests of the Classes; and

        83.     Such further and other relief as the Court deems just and proper.

                                                 JURY DEMAND

        Plaintiff Baker requests a jury trial.

 DATED this 27th day of April, 2021.              TYLER BAKER, individually and on behalf of all
                                                  others similarly situated,

                                                  /s/ Avi R. Kaufman
                                                  Avi R. Kaufman (Trial Counsel)
                                                  Florida State Bar # 84382
                                                  kaufman@kaufmanpa.com
                                                  KAUFMAN P.A.
                                                  400 NW 26th Street
                                                  Miami, FL 33127
                                                  Telephone: (305) 469-5881

                                                  Stefan Coleman
                                                  Florida State Bar # 30188
                                                  law@stefancoleman.com
                                                  LAW OFFICES OF STEFAN COLEMAN, P.A.
                                                  201 S. Biscayne Blvd, 28th Floor
                                                  Miami, FL 33131
                                                  Telephone: (877) 333-9427
                                                  Facsimile: (888) 498-8946

                                                  Attorneys for Plaintiff and the putative Classes

                                                    21
Case 6:21-cv-00242-CEM-LRH Document 20 Filed 04/27/21 Page 22 of 22 PageID 115




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 27, 2021, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF, and it is being served this day on all

 counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                    /s/ Avi R. Kaufman




                                               22
